Citation Nr: 0207366	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether clear and unmistakable error was involved in an 
January 21, 1970, rating decision which assigned a 20 percent 
evaluation for service-connected gunshot wound, muscle groups 
I and II, right major.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that there was no evidence of clear and unmistakable 
error in a January 21, 1970 rating action which established 
service connection for a gunshot wound, muscle groups I and 
II, right major, and assigned a disability evaluation of 20 
percent.

The Board notes that the veteran had also perfected an appeal 
regarding the initial evaluation assigned for service-
connected post traumatic stress disorder (PTSD), however, by 
a February 2001 statement, the veteran withdrew that appeal.


FINDINGS OF FACT

1.  Service connection was established for a gunshot wound, 
muscle groups I and II, right major, by the RO in a decision 
dated on January 21, 1970, and a 20 percent evaluation was 
assigned for this disability.  

2.  The veteran's medical records, to include service medical 
records, reviewed at the time of the January 21, 1970 
decision, demonstrated that in April 1967 he had suffered a 
through and through gunshot wound to muscle groups I and II. 


CONCLUSION OF LAW

The January 21, 1970, decision by the RO, to the extent that 
it assigned a 20 percent disability evaluation for the 
veteran's service-connected gunshot wound, muscle groups I 
and II, right major, was clearly and unmistakably erroneous, 
and a 30 percent disability evaluation is assigned from 
August 30, 1969.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105, 3.400 (2001); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Codes 5301, 5302 (1969).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was recently enacted.  See VCAA 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
VCAA, with its expanded duties, is not applicable to a claim 
for revision or reversal of a final decision on the basis of 
clear and unmistakable error. See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  Accordingly, the VCAA is not 
for application in this matter.

A review of the record reveals that by an January 21, 1970 RO 
decision, service connection was established for gunshot 
wound, muscle groups I and II, right major, and that a 20 
percent disability evaluation was assigned effective August 
30, 1969 (the date following the veteran's separation from 
service, see 38 C.F.R. § 3.400).  The veteran and his 
representative contend that the evaluation assigned was 
clearly and unmistakably erroneous.  Specifically, they point 
out that the medical evidence of record at the time, to 
include service medical records, demonstrates that while in 
service that veteran sustained a through and through gunshot 
wound to two muscle groups, groups I and II, and that as 
provided by applicable regulations, a 30 percent evaluation 
should have been assigned for the disability.  

The Board points out that the pertinent VA regulation 
provides that where the evidence establishes clear and 
unmistakable error, a prior decision must be reversed or 
amended.  38 C.F.R. § 3.105(a) (2001).  The United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
has prescribed a three-prong test to determine whether clear 
and unmistakable error exists in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied" (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a finding of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  The Court has further 
held that clear and unmistakable error is "the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

The veteran's service medical records, available for review 
at the time of the January 21, 1970, decision reflect that in 
April 1967 the veteran sustained a through and through 
gunshot wound to the right upper chest that exited the right 
back.  Contemporaneous records indicate that muscle wounds 
about the chest and back were debrided and closed, and that 
throughout the remainder of his service, the veteran had 
intermittent complaints of chest and back pain. 

The report of a November 1969 VA examination notes the 
through and through gunshot wound.  Examination revealed an 
irregular, slightly pigmented (with areas of dispersed deep 
pigmentation) scar about the right anterior chest over the 
second rib, as well as one about the right posterior medial 
to the scapula.  Another scar was observed above the left 
upper scapula.   

Based chiefly on this evidence discussed above, the RO 
established service connection for gunshot wound, muscle 
groups I and II, right major, and a 20 percent rating was 
assigned effective August 30, 1969, under 38 C.F.R. § 4.72, 
Diagnostic Code 5302 (1969).  

As noted above, the veteran and his representative contend 
that, essentially, had the medical evidence of record at the 
time of the January 21, 1970 RO decision been appropriately 
applied to the relevant regulations, it is clear that a 
disability evaluation of 30 percent would have been assigned 
for the service-connected gunshot wound, muscle groups I and 
II, right major. 

A 20 percent disabling under 38 C.F.R. § 4.72. Diagnostic 
Code 5302 (1969), contemplated a moderate injury to group II 
muscles (the extrinsic muscles of the shoulder girdle).  A 30 
percent evaluation contemplated a moderately severe injury to 
these muscles.  

In this regard, it is noted that applicable regulations 
provided, in characterizing the type of injury sustained, 
that through and through deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment were to be considered as of at least 
moderate degree.  See 38 C.F.R. § 4.56(b) (1969).  

However, applicable VA regulations at the time of the January 
1970 decision also dictated that muscle injuries in the same 
anatomical region, to include region of the shoulder girdle 
and arm, were not to be combined, rather the rating for the 
major group affected was to be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function to the extremity.  

In this case, the evidence clearly shows that the veteran 
sustained through and through wound involving muscle, and as 
such, the disability was to be considered as of at least 
moderate degree, but since two muscle injuries were involved 
(to the area of the right chest or anterior, and the back or 
posterior) in the same anatomical region (the right shoulder 
girdle and arm), the rating for the group II muscle injury 
(the anterior injury) should have been elevated from moderate 
to moderately severe, and a 30 percent evaluation should have 
been assigned.  

Clearly, had the applicable regulations been correctly 
applied to the evidence of record (or had all such 
regulations been applied) at the time of the January 21, 1970 
decision, the veteran's service-connected gunshot wound, 
muscle groups I and II, right major, would have been rated as 
30 percent disabling as a moderately severe group II muscle 
injury.  

The Board points out that the facts in this case are similar 
to those in Myler v. Derwinski, 1 Vet. App. 571 (1991), where 
clear and unmistakable error was found in a November 1953 
rating decision which failed to assign a rating of at least a 
moderate degree of disability for a through-and-through 
gunshot wound for two muscle groups affected (of the anterior 
and posterior thigh) and therefore assign a "moderately 
severe" degree of disability to either group.

In sum, the Board concludes that the error in not applying 
the applicable regulations to the facts of this case was 
undebatable and, had this error not been made, the outcome of 
the January 1970 decision would have manifestly changed; and 
the Board also concludes that this error compels the 
conclusion, to which reasonable minds could not differ, that 
the result of the January 21, 1970 would have been manifestly 
different but for the error. Fugo; Russell.

As such, the Board finds that the January 21, 1970, decision 
which established service connection for a gunshot wound, 
muscle groups I and II, right major, and assigned a 20 
percent evaluation for this disability constituted clear and 
unmistakable error in that a 30 percent disability evaluation 
should have been initially assigned.  Accordingly, to that 
effect the January 1970 decision was erroneous, and a 30 
percent disability evaluation for the service-connected 
gunshot wound, muscle groups I and II, right major should 
have been in effect from August 30, 1969, this date 
representing the day after the veteran separated from 
service.  See 38 C.F.R. §§ 4.55, 4.56 (1969); 38 C.F.R. 
§§ 3.105, 3.400(k) (2001).  


ORDER

The January 21, 1970, decision, to the extent that it 
assigned a disability evaluation of 20 percent for the 
service-connected gunshot wound, muscle groups I and II, 
right major, constituted clear and unmistakable error and a 
30 percent evaluation is granted from August 30, 1969.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

